Citation Nr: 1224718	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left leg disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and issued by the RO in North Little Rock, Arkansas.

The Veteran appeared and provided testimony before a Veterans Law Judge (VLJ), M. Sabulsky, in August 2011.  A transcript of the hearing has been associated with the claims file.  Subsequent to that hearing, VLJ Sabulsky left the Board.  The Veteran was apprised of her departure by a letter dated May 2012, and was afforded the opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2011).  The Veteran was given 30 days to respond to the letter.  However, no response was received.  Accordingly, no new hearing will be provided in this matter pursuant to 38 C.F.R. § 20.707.  The undersigned has reviewed the hearing transcript. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the issuance of the June 2011 supplemental statement of the case and after his hearing before the Board, the Veteran submitted lay statements from his ex-wife and her brother attesting to his in-service injuries and noting their observations of his pain since service.  He did not submit a waiver of RO review.  Since this evidence is not cumulative of the evidence of record and is pertinent to his claim, a remand for RO review is necessary.  38 C.F.R. § 20.1304 (2011).

In this regard, the Board attempted to obtain a waiver of RO review in March 2012 from the Veteran, without success. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims on appeal.  The lay statements from the Veteran's ex-wife and her brother must be considered.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


